--------------------------------------------------------------------------------



Exhibit 10.5


EXTENSION AGREEMENT


This EXTENSION AGREEMENT (“Agreement”) is entered into effective as of March 8,
2008 (the “Effective Date”), by and between Trident Growth Fund, L.P., a
Delaware limited partnership (“Trident” or “Lender”) and Rapid Link
Incorporated, a Delaware corporation (“Rapid Link” or the “Company”).


R E C  I T A L S:


 
A.
Rapid Link executed and delivered to Lender that certain 10% Secured Convertible
Debenture (the “Debenture”) dated March 8, 2006, payable to the order of Lender
in the principal amount of $600,000; and



 
B.
Lender and Rapid Link executed that certain Security Agreement (the “Security
Agreement”) dated of even date with the Debenture, to secure the payment of the
Debenture and performance by Rapid Link of the other obligations set forth in
the the Debenture; and



 
C.
Rapid Link executed and delivered to Lender that certain Common Stock Purchase
Warrant (the “Warrant”) dated March 8, 2006, whereby Lender became entitled, for
a term of five (5) years, to subscribe for and purchase from Rapid Link shares
of common stock (the “Warrant Shares”) upon the terms and subject to the
conditions set forth in the Warrant; and



 
D.
Lender and Rapid Link executed that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated of even date with the Debenture and the
Warrant, whereby Rapid Link sold to Lender the Debenture and the Warrant for an
aggregate amount of SIX HUNDRED THOUSAND and NO/100 DOLLARS ($600,000.00); and



 
E.
Lender, Rapid Link, and Charger Investments, LLC (“Charger” or the “Subordinate
Lender”), executed that certain Subordination Agreement (the “Subordination
Agreement”) dated of even date with the Debenture and Warrant, whereby the
obligations created in the Subordinate Loan Documents (as defined in the
Subordination Agreement) were subordinated to the obligations created by the
Loan Documents (as defined below); and



 
F.
All of the above documents are hereinafter collectively referred to herein as
the “Loan Documents”; and



 
G.
Rapid Link and Lender have agreed to extend the maturity date of the Debenture
by one year (the “Extension”) upon and subject to the satisfaction of the terms
and conditions contained herein; and



 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and Rapid Link hereby agree as follows:


 
1.
Recitals.  The above recitals serve as the basis for this Agreement, and are
incorporated herein and made a part hereof for all purposes.  Rapid Link and
Lender each hereby acknowledge the above recitals to be true and correct as of
the date hereof and are incorporated herein and made a part hereof for all
purposes.  The recitals are a substantive, contractual part of this Agreement.



 
2.
Extension of Terms. Effective as of the Effective Date, the following
modifications shall be deemed made to the Loan Documents:



 
(a)
the Maturity Date of the Debenture, as that term is defined in the Debenture,
shall be extended to the earlier of (i) June 30, 2011; or (ii) the consummation
of a Change of Control Transaction, as that term is defined in the Loan
Documents (the “New Maturity Date”); and



 
3.
Additional Warrant Shares. In consideration of the Extension, Rapid Link shall
grant to Lender additional warrant shares (the “Additional Warrant Shares”) in
accordance with the terms and conditions of the Common Stock Purchase Warrant
attached hereto as Exhibit “A” (the “New Warrant”). The Additional Warrant
Shares will be 60,000 warrants priced at $0.09.  All other warrants earned as of
this extension will be fully vested and no further warrants will be earned
throughout the extension contemplated in this note and extension.

 
 
4.
Affirmation of Security.  Rapid Link hereby renews, but does not extinguish, the
security interests created and evidenced by the Security Agreement and the other
Loan Documents. Rapid Link covenants to observe, comply with and perform each of
the terms and provisions of the Loan Documents, as modified hereby.



 
2

--------------------------------------------------------------------------------

 
 
 
5.
Acknowledgment by Rapid Link.  Except as otherwise specified herein, the terms
and provisions hereof shall in no manner impair, limit, restrict or otherwise
affect the obligations of Rapid Link to Lender, as evidenced by the Loan
Documents.  Rapid Link hereby acknowledges, agrees and represents that (i)
Lender has extended the term of the Debenture and Rapid Link is indebted to
Lender pursuant to the terms of the Debenture for the extended term, which ends
on the New Maturity Date; (ii) Rapid Link has agreed, in consideration of the
Extension, to grant to Lender the Additional Warrant Shares in accordance with
the terms of the New Warrant, (iii) the security interests created and evidenced
by the Loan Documents are valid and subsisting security interests of the
respective dignity and priority recited in the Loan Documents; (iv) there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provision of the Loan Documents, and the other obligations created or evidenced
by the Loan Documents, as modified hereby; (v) Rapid Link has no claims,
offsets, defenses or counterclaims arising from any Lender’s acts or omissions
with respect to the Loan Documents or Lender’s performance under the Loan
Documents; (vi) the representations and warranties contained in the Loan
Documents are true and correct representations and warranties of Rapid Link, as
of the date hereof; (vii) Lender is not in default and no event has occurred
which, with the passage of time, giving of notice, or both, would constitute a
default by Lender of Lender’s obligations under the terms and provisions of the
Loan Documents; and (viii) Lender has no obligation to advance any additional
funds to Rapid Link or any other party pursuant to the Loan Documents.  To the
extent Rapid Link now has, or in the future possesses, any claims, offsets,
defenses or counterclaims against Lender for the repayment of all or a portion
of the Debenture, whether known or unknown, fixed or contingent, same are hereby
forever irrevocably waived and released in their entirety.



 
6.
No Waiver of Remedies.  Except as may be expressly set forth herein, nothing
contained in this Agreement shall prejudice, act as, or be deemed to be a waiver
of any right or remedy available to Lender by reason of the occurrence or
existence of any fact, circumstance or event constituting a default under the
Loan Documents.



 
7.
Additional Documentation.  From time to time, Rapid Link shall execute or
procure and deliver to Lender such other and further documents and instruments
evidencing, securing or pertaining to the Loan Documents as shall be reasonably
requested by Lender so as to evidence or effect the terms and provisions
hereof.  Upon Lender’s request, Rapid Link shall cause to be delivered to Lender
an opinion of counsel, satisfactory to Lender as to form, substance and
rendering attorney, opining to (i) the validity and enforceability of this
Agreement and the terms and provisions hereof, and any other agreement executed
in connection with the transaction contemplated hereby; (ii) the authority of
Rapid Link, and any constituents of Rapid Link, to execute, deliver and perform
its or their respective obligations under the Loan Documents, as hereby
modified; and (iii) such other matters as reasonably requested by Lender.



 
3

--------------------------------------------------------------------------------

 


 
8.
Effectiveness of the Loan Documents.  Except as expressly modified by the terms
and provisions hereof, each of the terms and provisions of the Loan Documents
are hereby ratified and shall remain in full force and effect, as modified
hereby.



 
9.
Governing Law.  THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.



 
10.
Time.  Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.



 
11.
Binding Agreement.  This Agreement shall be binding upon the heirs, executors,
administrators, personal representatives, successors and assigns of the parties
hereto.



 
12.
Headings.  The section headings hereof are inserted for convenience of reference
only and shall in no way alter, amend, define or be used in construction or
interpretation of the text of such section.



 
13.
Construction.  Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.



 
14.
Severability.  If any clause or provision of this Agreement is or should ever be
held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.



 
16.
Counterparts.  To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single instrument.  It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures and acknowledgment of, or on behalf of, each of the
parties hereto.  Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.



 
4

--------------------------------------------------------------------------------

 


 
17.
Notice of Final Agreement.  THIS EXTENSION AND THE OTHER LOAN DOCUMENTS EMBODY
THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND SUPERSEDE
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR
THERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR THERETO.  THE
PROVISIONS OF THIS MODIFICATION AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR
WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE PARTIES TO SUCH
DOCUMENTS.

 
 
{See next page for signature pages}
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 2

--------------------------------------------------------------------------------

 


EXECUTED effective as of the date first above written:



 
LENDER:
         
TRIDENT GROWTH FUND, L.P.
         
By:
 
TRIDENT MANAGEMENT, LLC,
     
GENERAL PARTNER
                 
By:
      Name:     Scott Cook   Title:     Authorized Signatory                  
RAPID LINK:
         
RAPID LINK INCORPORATED
                 
By:
     
Name:
 
John Jenkins
 
Title:
 
Chief Executive Officer

 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 3

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES AS PERMITTED BY LAW AND THE SECURITIES PURCHASE
AGREEMENT PURSUANT TO WHICH THE SECURITIES WERE ISSUED.
 

 
COMMON STOCK PURCHASE WARRANT
NO. 2



To Purchase Shares of Common Stock of
 
RAPID LINK INCORPORATED
 
This COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, TRIDENT GROWTH FUND, L.P., a Delaware limited partnership (the
“Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date hereof, March 8, 2007 (the “Initial Exercise Date”), and on or prior to the
close of business on the fifth anniversary of the Initial Exercise Date (the
“Termination Date”), to subscribe for and purchase from RAPID LINK INCORPORATED,
a Delaware corporation (the “Company”), such number of shares of common stock,
par value $001 per share, of the Company (the “Common Stock”), subject to
adjustment herein (the “Warrant Shares”) as follows:
 
 
a)
60,000 at an Exercise Price equal to $.09; plus

 
Section 1.              Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated March 8, 2006, entered into
by and among the Company and the Holder.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 4

--------------------------------------------------------------------------------

 


Section 2.                Exercise.
 
a)             Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made at any time or times on or after the Initial
Exercise Date and on or before the Termination Date (each, an “Exercise Date”)
by delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed  hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company); provided, however, within
five Business Days of the date said Notice of Exercise is delivered to the
Company, the Holder shall have surrendered this Warrant to the Company and the
Company shall have received  payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank.
 
     Exercise Price.  The Exercise Price (so called herein) of each share of
Common Stock under this Warrant shall be equal to the amount set forth above in
the paragraph immediately preceding Section 1.  Any reference to the Exercise
Price herein shall relate to the Exercise Price relevant to such Warrant Shares
as described above.
 
b)             Cashless Exercise.  If at any time after one year from the date
of issuance of this Warrant there is no effective Registration Statement
registering the resale of the Warrant Shares by the Holder, then this Warrant
may also be exercised at such time by means of a “cashless exercise” in which
the Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
 
(A) = the price of said Common Stock determined by reference to the last
reported sale price for the Common Stock on such day on the principal securities
exchange on which the Common Stock is listed or admitted to trading or if no
such sale takes place on such date, the average of the closing bid and asked
prices thereof as officially reported, or, if not so listed or admitted to
trading on any securities exchange, the last sale price for the Common Stock on
the National Association of Securities Dealers national market system on such
date, or, if there shall have been no trading on such date or if the Common
Stock shall not be listed on such system, the average of the closing bid and
asked prices in the over-the-counter market as furnished by any NASD member firm
selected from time to time by the Company for such purpose or, if the Common
Stock is not traded, then such price as is reasonably determined by the
Company’s Board of Directors (the “Market Value”);



 
(B) = the Exercise Price of this Warrant, as adjusted; and

 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 5

--------------------------------------------------------------------------------

 


 
(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.



Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).


c)             Exercise Limitations.  The Holder shall not have the right to
exercise any portion of this Warrant, pursuant to Section 2 or otherwise, to the
extent that after giving effect to such issuance after exercise, the Holder
(together with the Holder’s affiliates), as set forth on the applicable Notice
of Exercise, would beneficially own in excess of 4.99% (or as applicable, 9.99%)
of the number of shares of the Common Stock outstanding immediately after giving
effect to such issuance.  For purposes of the foregoing determination, the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon such
exercise of this Warrant less the number of shares of Common Stock which would
be issuable upon (A) exercise of the remaining, nonexercised portion of this
Warrant and (B) exercise or conversion of the unexercised or unconverted portion
of any other Securities (including, without limitation, any other Debentures or
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder.  Except as set
forth in the preceding sentence, for purposes of this Section 2(c), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act.  To the extent that the limitation contained in this Section 2(c) applies,
the determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of such Holder.  For purposes of
this Section 2(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) Schedule 3.1(g) to the Purchase Agreement, (y) a more recent
public announcement by the Company, including the most recent annual or
quarterly report of Form 10-KSB or 10-QSB filed with the Commission; or (z) any
other notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of the Holder, the Company shall within two Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. 
The provisions of this Section 2(c) may be waived by the Holder upon, at the
election of the Holder, not less than 61 days’ prior notice to the Company, and
the provisions of this Section 2(c) shall continue to apply until such 61st day
(or such later date, as determined by the Holder, as may be specified in such
notice of waiver).
 
 
d)
Mechanics of Exercise.

 
i.            Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges in respect of the
issuance thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issuance).  The Company covenants that during the
period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant.  The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this
Warrant.  The Company will take all such reasonable action as may be necessary
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 6

--------------------------------------------------------------------------------

 


ii.           Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system and if the
certificates may be issued without a restrictive legend in accordance with
applicable federal securities laws, and otherwise by physical delivery to the
address specified by the Holder in the Notice of Exercise within two (2)
Business Days from the delivery to the Company of the Notice of Exercise Form,
surrender of this Warrant and payment of the aggregate Exercise Price as set
forth above (“Warrant Share Delivery Date”).  This Warrant shall be deemed to
have been exercised on the date the Exercise Price is received by the
Company.  The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the Exercise Price and
all taxes required to be paid by the Holder, if any, pursuant to Section
2(d)(vii) prior to the issuance of such shares, have been paid.
 
iii.          Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iv.          Rescission Rights.  If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 2(d)(iv) by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 7

--------------------------------------------------------------------------------

 


v.            Failure to Timely Deliver Certificates Upon Exercise.  In addition
to any other rights available to the Holder, if the Company or the Company’s
transfer agent fails to cause delivery to the Holder of a certificate or
certificates representing the Warrant Shares or if the Company or its transfer
agent fails to deliver such certificates without the restrictive legend (if
applicable) on or before the Warrant Share Delivery Date, the Company shall pay
to Purchaser, in cash, as partial liquidated damages and not as a penalty, the
greater of (i) $500 for each Business Day after the Warrant Share Delivery Date
until such certificate is delivered with an appropriate legend or without a
restrictive legend, as the case may be; and (ii) the difference in the Market
Value of the Warrant Shares on the Warrant Share Delivery Date and the date such
shares are actually received by the Holder.  Nothing herein shall limit
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required herein, and Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
vi.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall round such fractional share up
to the next whole number.
 
vii.          Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
viii.          Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 8

--------------------------------------------------------------------------------

 
 
Section 3.              Certain Adjustments.
 
a)             Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted.  Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
b)             Subsequent Equity Sales. If the Company at any time while this
Warrant is outstanding, shall offer, sell, grant any option to purchase or
offer, sell or grant any right to reprice its securities, or otherwise dispose
of or issue  any Common Stock or Common Stock Equivalents entitling any Person
to acquire shares of Common Stock, at an effective price per share less than the
then Exercise Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which is issued in connection with such issuance, be
entitled to receive shares of Common Stock at an effective price per share which
is less than the Exercise Price, such issuance shall be deemed to have occurred
for less than the Exercise Price), then, the Exercise Price shall be reduced to
equal the Base Share Price.  Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued.  The Company shall notify the
Holder in writing, no later than the Business Day following the issuance of any
Common Stock or Common Stock Equivalents subject to this section, indicating
therein the applicable issuance price, or of applicable reset price, exchange
price, conversion price and other pricing terms (such notice the “Dilutive
Issuance Notice”).  For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 3(b), upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),

 
Page 9

--------------------------------------------------------------------------------

 


c)             Pro Rata Distributions.  If the Company, at any time prior to the
Termination Date, shall distribute to all holders of Common Stock (and not to
Holders of the Warrants) evidences of its indebtedness or assets or rights or
warrants to subscribe for or purchase any security other than the Common Stock
(which shall be subject to Section 3(b)), then in each such case the Exercise
Price shall be adjusted by multiplying the Exercise Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution by a fraction of which the denominator shall be the
closing bid price of the Common Stock on the then principal Trading Market
determined as of the record date mentioned above (if the closing bid price of
the Common Stock on the then principal Trading Market shall then be determinable
and otherwise the fair market value per share as determined by the Board of
Directors in good faith, and of which the numerator shall be such closing bid
price of the Common Stock on the then principal Trading Market on such record
date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith.  In either case the adjustments shall be described in a
statement provided to the Holders of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock.  Such adjustment shall be made whenever any such distribution
is made and shall become effective immediately after the record date mentioned
above.
 
d)             Fundamental Transaction. If, at any time while this Warrant is
outstanding, there occurs a Fundamental Transaction, then, upon any subsequent
conversion of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise absent such
Fundamental Transaction, at the option of the Holder, (a) upon exercise of this
Warrant, the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and Alternate
Consideration receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) if the Company is acquired in an all cash
transaction, cash equal to the value of this Warrant as determined by the
difference between the applicable Exercise Price and the amount of cash paid per
share to the shareholders of the Company (the “Alternate Consideration”).  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(d) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 10

--------------------------------------------------------------------------------

 


e)              Exempt Issuance. Notwithstanding the foregoing, no adjustments,
Alternate Consideration, nor notices shall be made, paid, or issued under this
Section 3 in respect of an Exempt Issuance.
 
f)              Calculations. All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
The number of shares of Common Stock outstanding at any given time shall not
includes shares of Common Stock owned or held by or for the account of the
Company, and the description of any such shares of Common Stock shall be
considered on issue or sale of Common  Stock.  For purposes of this Section 3,
the number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.
 
g)             Voluntary Adjustment By Company. The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
 
h)
Intentionally Omitted.

 
 
i)
Notice to Holders.

 
i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to this Section 3, the Company shall promptly mail to each
Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company issues a variable rate security, the Company shall be deemed to have
issued Common Stock or Common Stock Equivalents at the lowest possible
conversion or exercise price at which such securities may be converted or
exercised in the case of a Variable Rate Transaction (as defined in the Purchase
Agreement), or the lowest possible adjustment price in the case of an MFN
Transaction.  The term “MFN Transaction” shall mean a transaction in which the
Company issues or sells any securities in a capital raising transaction or
series of related transactions which grants to an investor the right to receive
additional shares based upon future transactions of the Company on terms more
favorable than those granted to such investor in such offering.
 
ii.           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, however that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.  The
Holder is entitled to exercise this Warrant during the 20-day period commencing
the date of such notice to the effective date of the event triggering such
notice.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 11

--------------------------------------------------------------------------------

 
 
Section 4.
Transfer of Warrant.

 
a)             Transferability.  Subject to compliance with any applicable
securities laws and the conditions set forth in Sections 5(a) and 4(d) hereof
and to the provisions of Section 4.1 of the Purchase Agreement, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 12

--------------------------------------------------------------------------------

 


b)            New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice.
 
c)            Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
d)            Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act or a qualified institutional buyer as defined in Rule
144A(a) under the Securities Act.
 
Section 5.
Covenants.

 
(a)           Negative Covenants. So long as any portion of this Warrant is
outstanding, without the prior written consent of the Holder, which consent may
be withheld in the sole discretion of the Holder, the Company will not and will
not permit any of its Subsidiaries to directly or indirectly:
 
i.          Sale of Assets, Dissolution, Etc.  Transfer, sell, assign, lease or
otherwise dispose of all or substantially all of its properties or assets, or
any assets or properties necessary or desirable for the proper conduct of its
business, or transfer, sell, assign or otherwise dispose of any of its accounts,
or contract rights to any person or entity, or change the nature of its
business, wind-up, liquidate or dissolve, or agree to any of the foregoing,
other than in the ordinary course of business;
 
ii.         No Further Issuance of Securities.  Other than in accordance
herewith or with respect to an Exempt Issuance, create, issue or permit the
issuance of any additional securities of the Company or of any of its
Subsidiaries (including with respect to any Qualifying Transaction), if any, or
any rights, options or warrants to acquire any such securities; provided,
however, that in the event that Company desires to issue securities with
preferences or rights greater than that which the Common Stock has and the
Holder consents to same, the Holder will then have the option of converting all
or any part of this Debenture into such stock in lieu of the Common Stock;;

Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 13

--------------------------------------------------------------------------------

 


iii.        Agreement.  Enter into any agreement obligating the Company to
undertake any of the matters set forth in this Section 5(a).
 
(b)           Affirmative Covenants.  So long as any portion of this Warrant is
outstanding and unless the Holder otherwise consents in writing, which consent
may be withheld in the sole discretion of the Holder, the Company will:
 
i.         True Books.  Keep true books of record and account in which full,
true and correct entries will be made of all of its dealings and transactions,
and set aside on its books such reserves as may be required by GAAP,
consistently applied, with respect to all taxes, assessments, charges, levies
and claims referred to in (a) above, and with respect to its business in
general, and include such reserves in interim as well as year-end financial
statements; and
 
ii.        Right of Inspection.  Permit any person designated by the Holder, at
the Holder’s expense, to visit and inspect any of the properties, books and
financial reports of the Company, all at such reasonable times upon three (3)
Business Days prior notice to the Company, and as often as the Holder may
reasonably request, provided the Holder does not unreasonably interfere with the
daily operations of the Company and Holder executes a confidentiality agreement.
 
 
Section 6.
Miscellaneous.

 
a)             Title to Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws and Section 4 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.  The transferee shall sign an investment letter in form and
substance reasonably satisfactory to the Company.
 
b)             No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the surrender of this Warrant and
the payment of the aggregate Exercise Price (or by means of a cashless
exercise), the Warrant Shares so purchased shall be and be deemed to be issued
to such Holder as the record owner of such shares as of the close of business on
the later of the date of such surrender or payment.
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 14

--------------------------------------------------------------------------------

 


c)             Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
d)             Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.
 
e)             Authorized Shares.
 
The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 15

--------------------------------------------------------------------------------

 


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
f)              Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.
 
g)             Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
h)             Expenses.  If the Company willfully and knowingly fails to comply
with any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.
 
i)              Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
j)              Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
k)             Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
 
l)              Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),
 
Page 16

--------------------------------------------------------------------------------

 


m)            Amendment and Waiver.  This Warrant may be modified or amended
only with the written consent of the Company and the Holder.  No course of
dealing or any delay or failure to exercise any right hereunder on the part of
Holder shall operate as a waiver of such right or otherwise prejudice Holder’s
rights, powers or remedies, notwithstanding the fact that all rights hereunder
terminate on the Termination Date.
 
n)             Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
o)             Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
p)             Registration Rights. The Holder has certain rights with respect
to the registration of the Warrant Shares upon exercise of this Warrant, such
rights being specifically set forth in the Purchase Agreement entered into by
and between Holder and the Company on the date hereof.
 


[Signature Page Follows]
 
Common Stock Purchase Warrant No. 2 (Rapid Link Incorporated),

 
Page 17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first written above.
 
 

 
RAPID LINK INCORPORATED
         
By:
     
Name:
 
John Jenkins
 
Title:
 
Chief Executive Officer

 
Common Stock Purchase Warrant No. 1 (Rapid Link Incorporated), Signature Page
 

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE


TO:           BPK RESOURCES, INC.


(1)  The undersigned hereby elects to purchase ________ Warrant Shares of Rapid
Link Incorporated pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.
 
(2)  Payment shall take the form of (check applicable box):
 
¨ in lawful money of the United States; or
 
¨ the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 

 
 
 





The Warrant Shares shall be delivered to the following:



 
 
 




 
 
 




 
 
 



(4)  Accredited Investor.  The undersigned, and, if applicable, the person or
entity identified in subsection 3 above, is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.


[SIGNATURE OF HOLDER]



Name of Investing Entity:
 



Signature of Authorized Signatory of Investing Entity:
 



Name of Authorized Signatory:
 



Title of Authorized Signatory:
 



Date:
 


 
Common Stock Purchase Warrant No. 1 (Rapid Link Incorporated), Signature Page

 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)




FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.




_______________________________________________________________



 
Dated:  ______________, _______






 
Holder’s Signature:
_____________________________
 
 
   
Holder’s Address:
_____________________________
         
_____________________________





Signature Guaranteed:
___________________________________________





NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
Common Stock Purchase Warrant No. 1 (Rapid Link Incorporated), Signature Page

--------------------------------------------------------------------------------